      Case 1-14-01090-nhl      Doc 41    Filed 07/08/19    Entered 07/08/19 17:49:44


Niall D. Ó Murchadha
Of Counsel

nomurchadha@schlamstone.com                               26 Broadway, New York, NY 10004
                                                          Main: 212 344-5400 Fax: 212 344-7677
                                                          schlamstone.com

July 8, 2019

BY ECF

Hon. Nancy Hershey Lord
United States Bankruptcy Court
Eastern District of New York
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East, Suite 1595
Brooklyn, New York 11021

Re:      Suparo International, Inc., v. Kedia, Adv. Proc. No. 14-01090 (NHL)

Dear Judge Lord:

I represent creditor Suparo International in the above adversary proceeding, and I write
to inquire regarding the Court’s post-trial ruling. Trial in this matter took place in July
and August 2016, and the post-trial submissions were completed in January 2017. If the
Court requires any other submissions from the parties, I respectfully request that the
Court let us know.


Relatedly, I wish to call the Court’s attention to a very relevant decision of the United
States District Court for the Eastern District of New York in Salim v. V.W. Credit, Inc., 577
B.R. 615 (E.D.N.Y. 2017). 1 In Salim, the debtor borrowed money for his automobile
business (“Big Apple”) from the creditor, secured by liens on all of Big Apple’s assets and
a personal guaranty from the debtor. Id. at 618-19. But after automobiles were sold, the
debtor caused Big Apple to pay the proceeds to his mother and to other family members
rather than to the secured creditor. Id. at 619-620. This conduct was found to be both
willful, id. at 627, and malicious:


         Despite his affidavit, appellant's transfer of $335,000.00 to his mother clearly
         was in breach of his personal guaranty, and was wrongful and without just cause
         or excuse. Appellant does not dispute that VCI had a superior position to the
         proceeds of Big Apple's vehicle sales under the loan agreements. Furthermore,
         appellant has testified that he was aware that VCI had a senior secured interest in
         Big Apple's assets when he signed the guaranty. Even construing the evidence in

1Suparo’s post-trial submission cited the Bankruptcy Court’s decision in the Salim case,
but that decision had not yet been affirmed by the District Court.
    Case 1-14-01090-nhl      Doc 41     Filed 07/08/19    Entered 07/08/19 17:49:44




Hon. Nancy Hershey Lord
July 8, 2019
Page 2 of 2 Pages

       favor of the nonmoving party, the court notes that the record does not provide
       any justification or excuse for the transfer of funds to appellant's mother. There is
       no evidence that transferring $335,000.00 away from a senior lender, VCI, to pay
       off a debt owed to a junior lender, appellant's mother, would benefit Big Apple or
       was otherwise justified.


Id. at 628 (internal record citations omitted). Finally, the District Court noted that,
under the rule of In re Alessi, 405 B.R. 65 (Bankr. W.D.N.Y. 2009), a “deliberate and
intentional refusal to pay sale proceeds despite a contractual provision requiring it to
satisfied malice standard within the meaning of section 523(a)(6).” Id. at 628.


Respectfully Submitted,




Niall D. Ó Murchadha


cc: all counsel (via ECF)
